DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                                 July Term 2014

                 PALM BEACH PARK CENTRE 4, LLC,
                           Appellant,

                                       v.

                        TOWN OF PALM BEACH,
                              Appellee.

                              No. 4D13-1993

                              [July 16, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Edward     H.    Fine,    Judge;   L.T.    Case    No.
502013CA003051XX.

   Raymond M. Masciarella II, North Palm Beach, for appellant.

   Kelly A. Gardner, John C. Randolph and Stephanie Eassa Rapp of
Jones, Foster, Johnston & Stubbs, P.A., West Palm Beach, for appellee.

PER CURIAM.

    We affirm the circuit court’s final order dismissing with prejudice
appellant’s amended complaint for declaratory relief against the appellee.
See Frix v. Beck, 104 So. 2d 81, 83 (Fla. 3d DCA 1958) (where the law
provides for a quasi-judicial tribunal’s decision to be reviewed on appeal,
“and the procedure thus afforded is not availed of, a party adversely
affected by such an order may not seek to have it altered or reversed by a
suit for declaratory decree”). Our affirmance is without prejudice for
appellant to petition appellee for relief. See Johnson v. Terry Hunt Constr.
Co., 878 So. 2d 1282, 1284-85 (Fla. 1st DCA 2004) (reversing
administrative order denying relief where administrative final order had
not been mailed to the correct address); Durando v. Palm Beach Cnty., 719
So. 2d 1258, 1258-59 (Fla. 1st DCA 1998) (dismissing untimely appeal
without prejudice to appellant’s right to petition agency for relief).

   Affirmed without prejudice.

GROSS, GERBER and CONNER, JJ., concur.
                         *        *        *

Not final until disposition of timely filed motion for rehearing.




                                  2